ICJ_004_ReparationUN_UNGA_NA_1949-04-11_ADV_01_NA_04_FR.txt. 205

OPINION DISSIDENTE DE BADAWI PACHA

La Cour, après avoir défini ou précisé les sens des termes « agent »
et «réclamation internationale », procède à établir la personnalité
internationale de l'O. N. U. et, avant d’aborder l’examen des cas
concrets envisagés dans la demande d'avis, arrive à la conclusion
qu'à ce titre, et abstraction faite de l’objet de la réclamation,
l'O. N. U. a qualité pour présenter les réclamations internationales
que nécessiterait l'exercice de ses fonctions.

On ne peut évidemment contester cette conclusion. En effet,
longtemps avant l'Organisation des Nations Unies, des personnes
internationales ont existé, et, tout récemment encore, de muitiples
institutions ont été créées avant et après l'Organisation des Nations
Unies qui ont cette personnalité. La Charte de l'Organisation inter-
nationale du Commerce (International Trade Organization) (la
dernière en date) prévoit même expressément qu’elle possède la
personnalité juridique internationale. Il va sans dire que l’Organi-
sation des Nations Unies, qui est l’organisation internationale mai-
tresse et la plus importante de toutes, ne peut avoir, moins que
l’une de ses branches, la personnalité juridique internationale.

Mais comme la Cour elle-même le constate, un système juridique
peut fort bien ne pas admettre que toutes les personnes auxquelles
il reconnaît des droits soient identiques en leur nature et quant à
l'étendue de leurs droits.

En établissant la personnalité internationale de l’O. N. U., on
aura donc simplement établi sa qualité de sujet de droit en matière
de réclamation internationale, mais on n’aura pas encore établi
qu'elle possède un droit déterminé.

En effet, il n’y a pas de droit commun pour les personnes inter-
nationales. Il y a, d'une part, les Etats qui ont des caractéristiques,
droits et obligations communs reconnus par le droit international
et, d’autre part, un ensemble de personnes de caractère et de
hiérarchie différents comprenant entre autres des unions, des
commissions, des groupements internationaux, sous diverses
dénominations, des institutions spécialisées telles que O. I. T.,
O. M. S., F. À. O. IL R. O., I. T. O., Fonds monétaire, Banque
internationale, U. N. E.S. C. O. et, enfin, O. N. U. Malgré une
certaine similarité entre elles, chacune de ces dernières personnes
relève, en ce qui concerne ses buts, principes, organisation, compé-
tence, droits et obligations, de son acte constitutif et n'est
censée exister qu'au profit des Etats qui ont signé et ratifié ledit
acte ou qui y ont adhéré.

35
206 OPINION DISSIDENTE DE BADAWI PACHA

La demande d’avis porte sur le droit de l'O. N. U. de réclamer
la réparation des dommages causés a) à elle-même, b) à la victime
lorsque celle-ci est un agent des Nations Unies, ou à ses ayants
droit.

Or, le droit international reconnaît à un État le droit de réclamer
la réparation des dommages causés à lui-même, ainsi que de ceux
causés à la victime ou à ses ayants droit lorsqu’ il s’agit d’un res-
sortissant de cet État qui n’a pas pu obtenir satisfaction par les
voies ordinaires (droit connu sous le nom de protection diplomatique
d’un ressortissant à l'étranger).

Le premier droit appartient à l’État comme un attribut de son
existence étatique et comme une conséquence de sa personnalité
internationale, tandis que le second est le fruit d’un processus de
cristallisation laborieuse qui s’est accompli depuis la fin du xIxme
siècle. Nonobstant certains abus qui en ont accompagné l'exercice,
ce droit est universellement reconnu. Sa conception et sa justi-
fication n’ont cependant pas cessé d'être discutées. En fait, le droit
de réclamer les réparations des dommages causés à la victime ou
à ses ayants droit naît dans la personne de la victime ou dans celle
de ses ayants droit et n appartient généralement à d’autres per-
sonnes que dans la mesure où ces dernières représenteraient l’une
ou les autres. |

En reconnaissant à l’État le droit de réclamer les réparations
de ces dommages, le droit international ne le fait pas parcequ'il
considère que l’État est un représentant légal de la victime, mais
parce qu'il estime que l’État fait valoir son droit propre, le droit
qu’il a de faire respecter en la personne de ses ressortissants le
droit international (Arrêt de la C. P. J. I. n° 2, Série A, n° 2, p. 12).
En l'absence d'accords particuliers, c'est le lien de nationalité
entre l’État et l’individu qui seul donne à l’État le droit de pro-
tection diplomatique (Arrêt de la C. P. J. I. du 28 février 1939, ~
Série A/B, fasc. 76, p. 16) 1. C’est donc par une construction juridique

1 Le lien de nationalité est une condition essentielle de l’exercice par un Etat
du droit de réclamation internationale au nom de la victime, mais la Cour dit
dans l’avis (p. 181) que cette règle comporte d’importantes exceptions, et qu'il
existe des catégories de cas dans lesquels la protection peut étre exercée par un
État au profit de personnes qui n’ont pas sa nationalité, Or, la Cour permanente
de Justice internationale, en réponse à une objection de la même nature, avait
déclaré dans l’Arrêt précité du 28 février 1939:

« L'agent du Gouvernement estonien, tant dans ses exposés écrits qu’oraux,
s'est efforcé de diminuer l'importance de cette règle de droit international,
voire d’en nier l'existence. Il a cité un certain nombre de décisions, mais, à
l'examen, on constate qu'il s'agissait de cas où les gouvernements intéressés
étaient convenus d’écarter l’application stricte de la règle, c'est-à-dire d’af-
faires où les deux gouvernements en cause avaient accepté d’instituer un
tribunal international pourvu de la compétence nécessaire pour statuer sur
les réclamations, même si la condition de nationalité n’était pas remplie. »

D'autre part, les catégories de cas visés par l'avis semblent se rattacher aux
cas de protection du pavillon et des forces armées, où la protection s'étend à toute

36
207 OPINION DISSIDENTE DE BADAWI PACHA

d’identification entre le ressortissant et son Etat national qu'on
reconnait a ce dernier le droit de présenter une réclamation inter-
nationale pour la réparation due à la victime ou à ses ayants droit.

Dans cette construction, l’État n’agit pas comme représentant
de son ressortissant, bien qu'il réclame la réparation du dommage
subi par ce dernier. Mais la réparation qu'il réclame du chef de
ce dommage a le caractère international d’une réparation due par
un Etat à un autre. On trouve dans l’Arrêt n° 13 de la C. P. J. I.
{Série À, n° 17, pp. 27-28) un exposé remarquable de cette cons-
truction juridique dans les termes suivants :

«Jl est un principe de droit international que la réparation
d’un tort peut consister en une indemnité correspondant au dom-
mage que les ressortissants de l'État lésé ont subi par suite de
l'acte contraire au droit international. C’est même la forme de
réparation la plus usitée ; l'Allemagne l'a choisie en l'espèce, et
son admissibilité n’est pas contestée. Mais la réparation due à
un État par un autre État ne change pas de nature par le fait
qu’elle prend la forme d’une indemnité pour le montant de laquelle
le dommage subi par un particulier fournira la mesure. Les règles
de. droit qui déterminent la réparation sont les règles de droit
international en vigueur entre les deux États en question, et non
pas le droit qui régit les rapports entre l'État qui aurait commis
un tort et le particulier qui aurait subi le dommage. Les droits
ou intérêts dont la violation cause un dommage à un particulier
se trouvent toujours sur un autre plan que les droits de l'État
auxquels le même acte peut également porter atteinte. Le dom-
mage subi par le particulier n’est donc jamais identique en
substance avec celui que l'État subira; il ne peut que fournir
une mesure convenable de la réparation due à l'Etat.»

I] s’agit donc de savoir si l'O. N. U. possède, en ce qui concerne
le dommage subi par un de ses agents dans l'exercice de ses fonc-
tions, un droit de réclamation internationale, sinon de la même
nature que celui d'un État du moins ayant la même portée.

La Cour, dans la partie préliminaire de l'avis, réservée aux
précisions relatives à la position de la question, avait déclaré que :

«d) Cette question étant posée pour le cas d’un dommage subi
dans des conditions de nature à engager la responsabilité d’un
État, il faut, pour l’examiner, supposer que le dommage résulte
du manquement, par cet État, à des obligations dont l’objet est
de protéger les agents de l'Organisation des Nations Unies dans
l'exercice de leurs fonctions. »

personne dans le navire ou dans les forces armées, indépendamment de la
nationalité, Mais il y a lieu de signaler que la condition de nationalité étant
remplie en ce qui concerne le pavillon ou les forces armées, son absence dans
une ou plusieurs unités ou personnes d’une entité nationale pourrait être considérée
comme couverte par un principe d’indivisibilité du pavillon ou des forces armées.

37
208 OPINION DISSIDENTE DE BADAWI PACHA

La Cour admet donc en postulat l'existence d'une obligation
internationale en faveur de l'O. N. U. et à la charge de tout Etat
Membre dont la responsabilité serait en question. Mais rien dans
les termes de la question ne permet d’admettre un postulat de cette
nature ; le membre de phrase « dans des conditions de nature a
engager la responsabilité d’un Etat » ne semble se référer qu’aux
conditions traditionnelles de la protection diplomatique, 4 savoir,
l’épuisement des instances nationales et l’existence d’un déni de
justice (voir discussions de la Commission VI de l’Assemblée générale
des Nations Unies).

S’agit-il, dans la pensée de la Cour, de l'obligation des Membres
visée à l’article 2, paragraphe 5, de la Charte, de donner à l'O. N. U.
pleine assistance dans toute action entreprise par elle conformément
aux dispositions de la Charte, ou des obligations résultant des
dispositions de l’article x05 de la Charte et de la Convention sur les
privilèges et immunités ? Un passage de l'avis (p. 183) semble viser
les deux obligations à la fois.

Toujours est-il que la Cour ne s’est pas souciée d'établir la source
de cette obligation, alors qu'il est évident que le manquement d'un
Etat à une de ses obligations et les conséquences qu ‘on aura à en faire
découler dépendent étroitement des éléments précis de cette obliga-
tion.

Mais que la source de l'obligation présupposée soit l’une ou
l’autre des dispositions précitées, il resterait toujours à établir
que le manquement à cette obligation ferait naître au profit de
l'O. N.U. un droit de présenter une réclamation internationale
pour la réparation des dommages visés par b) de la première question,
car le droit de réclamer la réparation des dommages visés par 4)
ne soulève aucune difficulté. S’il y a lieu de présupposer une obliga-
tion, ce droit ne serait que la contre-partie directe de cette
obligation.

Tant les réponses écrites des gouvernements, à l'exception
de celle des Etats-Unis, que les exposés oraux prononcés en séance
publique, ont reconnu au profit de l'O. N. U. le droit de présenter
une réclamation internationale pour les dommages visés par b), et
se sont évertués à lui donner un fondement. Chacun a eu sa thèse.

C'est ainsi que les uns ou les autres ont fondé ce droit sur une
ou plusieurs des bases suivantes:
1) analogie entre la situation de l’O. N. U. et celle des Etats,
parce que les principes généraux sur lesquels cette dernière se
fonde lui seraient également applicables ;

2) naissance d’une situation nouvelle due au développement de
l’organisation internationale et dans laquelle la communauté

38
209 OPINION DISSIDENTE DE BADAWI PACHA

internationale a besoin qu’un pas en avant soit fait pour la protec-
tion de ses agents;

3) la règle que la réparation des dommages subis par la victime
serait habituellement et principalement la mesure de la réparation
due à l'État et, partant, à l'O. N.U;

4) affaiblissement du lien de Vallégeance nationale impliqué
par les dispositions de l’article 100 de la Charte, d'une part, et,
d'autre part, des considérations d'opportunité, la protection
nationale faisant défaut pour les apatrides, réfugiés et personnes
déplacées, ou étant illusoire lorsque l’État national, pour une raison
ou pour une autre, ne cherche pas à l'exercer;

5) une obligation internationale d'assurer la protection d'un
service public étranger, confirmée par plusieurs précédents se
rattachant à l'application des articles 88 et 362 du Traité de
Versailles, à l’histoire diplomatique du concert européen dans la
question de Crète, et enfin à l'affaire de Corfou de 1923 (cas Tellini);

6) l’article 100 de la Charte.

*
* *

Abstraction faite de la valeur propre de chacune de ces bases,
leur diversité implique déja, en ce qui concerne la justification
du droit de lO. N.U., des contradictions et des incohérences.
Les partisans de certaines bases considérent les autres comme
inadéquates ou insuffisantes.

A juste titre, la Cour a écarté l’argument tiré de l’article 100
(p. 182). Du reste, cette base ne justifiait le droit de réclamation
internationale que pour le Secrétaire général et le personnel du
Secrétariat, de sorte qu'il restait à trouver une autre base pour
la protection des agents autres que le personnel du Secrétariat.

Il y a lieu d'ajouter que cette disposition, notamment l'alinéa
premier, n'est qu’une règle de conduite ou de discipline pour
le Secrétaire général et le personnel du Secrétariat, règle qui aurait
mieux trouvé sa place dans le Règlement intérieur du Secrétariat,
si on ne devait pas l’accoupler du deuxième alinéa, qui prescrit
une obligation à la charge des Etats, et si on ne devait pas, d'autre
part, justifier les privilèges et immunités que l’article 105 établit
en leur faveur. ;

Le fonctionnaire de lOrganisation, ressortissant d’un Etat
déterminé, peut avoir à collaborer, sous une forme ou sous une
autre, dans les débats ou dans les décisions de l’Organisation où
les actes et les intéréts de cet Etat sont en discussion. Ce fonction-
naire se trouverait, par conséquent, dans un cas de conflit entre
ses sentiments nationaux et son devoir. Il était donc nécessaire,
pour rassurer les Etats Membres au sujet de l'impartialité du Secré-
tariat, de définir Ja situation de son personnel par rapport à ce
conflit, et de déterminer ses devoirs. C’est pourquoi on lui enjoint,

39
210 OPINION DISSIDENTE DE BADAWI PACHA

dans le premier alinéa de cet article, de ne solliciter ni d’accepter
d'instructions d’aucun gouvernement ni d’aucune autorité exté-
rieure à l'Organisation. La prescription suivante est une répétition
de ia même règle sous une forme plus large, et elle a, en outre, trait
à la dignité de la situation des fonctionnaires internationaux.
L’allusion à la responsabilité exclusive envers l'Organisation est
une conséquence et une consécration nécessaire des règles qui
précèdent.

Le deuxième alinéa de cet article ne fait que reproduire les idées
qui sont à la base du premier alinéa, vues du côté de l’État dont le
fonctionnaire est un ressortissant.

Dans les conditions spécifiques de la nature de l'Organisation,
de ses fonctions et de ses pouvoirs, la disposition ne traduit rien
d’autre que le rapport d’employeur et d’employé dans un organisme
international. C’est si bien le cas qu’on trouve une disposition
analogue :

1) dans l'accord relatif au Fonds monétaire international,
du 27 septembre 1945 (article 12, section 4 c));

2) dans l'accord relatif à la Banque internationale pour la
Reconstruction et le Développement, de la même date (article 5,
section 5c));

3) dans la Charte de l’'U. N. E. S. C. O., du 16 novembre 1945
{article VI, section 5) ;

4) dans la constitution de l'Organisation internationale du
Travail (article 9, sections 4 et 5);

5) dans la constitution de l'Organisation mondiale de la Santé
{article 37) ;

6) dans l’Acte constitutif de l'Organisation des Nations Unies
pour l’Alimentation et l’Agriculture (article 8, section 2) ;

7) dans la constitution de l'Organisation internationale pour
les Réfugiés (article 9, section 3) ;

8) dans la convention relative à l'Aviation civile internationale
(article 59) ;

g) dans la constitution de l'Organisation internationale du
Commerce (article 88, sections I, 2, 3).

Dans ces conditions, serait-il concevable que les constitutions
de toutes ces institutions spécialisées aient créé autant d’allégeances
devant se traduire par un droit de protection pour leur personnel,
analogue a celui des Etats pour leurs ressortissants ?

oe
* *

Qu’en est-il des autres bases? .

La Cour repousse d’une maniére générale tout argument d’ana-
logie tiré de la règle traditionnelle du droit international relative
à la protection diplomatique des ressortissants à l’étranger (p. 182).
C'est à ce titre qu'elle rejette la prétendue allégeance qui résul-
terait de l’article 100 et qui tiendrait lieu de la nationalité aux

40
211 OPINION DISSIDENTE DE BADAWI PACHA

fins de l’exercice du droit précité. Mais y a-t-il rien d’autre qu’un
argument d’analogie dans le raisonnement de la Cour lorsqu’elle
déclare :

1° que si l’on remonte au principe qu'implique la règle de la
nationalité de la réclamation, on constate que pour qu’une récla-
mation internationale au profit d'une personne puisse être présentée
par un État, il faut que soit relevé un manquement de l'État
prétendu responsable à une obligation vis-à-vis de l'État récla-
mant, et :

2° que ce principe conduit à reconnaître à l'Organisation la
qualité de présenter une réclamation internationale pour un dom-
mage subi par son agent, si l'Organisation invoque comme motif
de sa réclamation un manquement à une obligation existant
envers elle (pp. 18r et 182) ?

Certes, en invoquant le principe signalé plus haut qu’implique
la règle de la nationalité de la réclamation, en invoquant en
deuxième lieu l'existence d'importantes exceptions à cette règle
et, en dernier lieu, la situation nouvelle créée par l’avènement de
l'Organisation des Nations Unies, la Cour n’en tire que la conclusion
qu'une réponse négative à la question I b) ne peut être déduite
de ladite règle. Mais cette conclusion n’est qu’une partie de l’argu-
ment de la Cour en faveur du droit de l'O. N. U. de présenter une
réclamation internationale pour les dommages visés par la ques-
tion I 8). Qu'on le considère comme un argument préliminaire
ou auxiliaire, ou qu’on lui attribue une importance plus grande, cet
argument n’est, dans tous les cas, qu’un argument d’analogie en
faveur d'une réponse affirmative, qui tire ses éléments de la
nouveauté de la situation, de l'identité du principe à la base des
situations comparées et du caractère relatif et nullement rigide
de la règle de la nationalité.

Mais en droit international on ne devrait avoir recours à
Vanalogie qu'avec beaucoup de réserve et de circonspection. À la
différence des droits internes et précisément par suite du principe
de la souveraineté des États, l’analogie n’a pu être une technique
usuclle en droit international.

*
* *

Quoi qu'il en soit, cet argument de la Cour nous ramène a
Vobligation internationale qu'elle estime que la question présup-
pose, et qui semble étre a la base de l’argument d’analogie précité.

Nous nous sommes demandé si cette obligation tire sa source
de l'article 2, paragraphe 5, de la Charte, ou de l’article 105. Mais
il est évident que la première de ces deux dispositions, qui crée
une obligation d'un caractère nettement politique, ne saurait, en
cas de manquement a cette obligation, servir de base au droit de
présenter une réclamation pour les réparations dues à la victime.

41
212 OPINION DISSIDENTE DE BADAWI PACHA ~

Ce droit suppose un rapport déterminé entre la victime et l’Orga-
nisation des Nations Unies qu’on ne saurait faire découler de cette
obligation politique générale.

L’article 105 ne peut non plus fournir cette base. En effet, il
est de règle que les privilèges et immunités diplomatiques, dans
la mesure où ils feraient naître à la charge d’un État un devoir
de vigilance spéciale, n’autorisent et ne justifient que la réclamation
des réparations pour le dommage subi par l'Etat qui a accrédité
l'agent victime. Si bien que, lorsqu il s'agit d’un consul qui ne
serait pas le national de l’État réclamant, le droit de ce dernier
se limite à son dommage direct. Par contre, dans le cas où il s’agit
d'un représentant diplomatique, c’est le cumul de la qualité de
représentant et de celle de national qui permet de comprendre
dans la réclamation internationale les réparations dues à la victime.

Il faut, d’autre part, noter :

I) que l’article 105 ne fait bénéficier des privilèges et immunités
que les fonctionnaires de l'Organisation, terme qui ne coincide pas
- nécessairement avec celui d'agent, ainsi que la Cour l’a défini,
c'est-à-dire qui n’a pas la même signification ou portée ;

2) que l’article 105 n’est pas exclusif à l'Organisation des
Nations Unies. Toutes les constitutions des institutions spécialisées
contiennent soit des dispositions la déclarant applicable, soit des
dispositions similaires.

En rattachant le droit de réclamation des réparations dues aux
victimes à une obligation qui dériverait de dispositions de cette
nature, on aboutirait à des solutions contraires à celles admises
par le droit international en matière de rapports de service. On
tendra en outre à généraliser, au profit de toutes les institutions
spécialisées, un droit qui, jusqu’ici,.n’a appartenu qu’à des Etats
et qui doit sa conception à une formation historique particulière
intimement liée à la notion de nationalité et tirant d’elle une
fiction d'identification entre État et national.

Le caractère politique de l'Organisation des Nations Unies ou
son importance dans la hiérarchie des organismes internationaux
ne sauraient avoir aucune pertinence en l'occurrence, ou justifier
de lui reconnaître, à l'exclusion des autres organismes, un droit
qui n'aurait de base que dans une disposition commune à tous.

Cette thèse, qui fonde le droit à une réclarnation internationale
sur la reconnaissance par un État de son obligation de respecter
un service public étranger, a été soutenue par le représentant du
Gouvernement français, qui estime que «la responsabilité inter-
nationale d’un Etat est engagée si la protection prescrite par le
droit international au profit des services diplomatiques et consu-
laires, n'est pas assurée. La personne d’un agent diplomatique
doit faire l’objet d’une vigilance spéciale de la part des autorités
de l’État qui le reçoit. Si cette vigilance fait défaut, s’il en résulte
un dommage, l'État dont le service diplomatique est en cause peut
former une réclamation internationale.» Il semble d’autre part

42
213 OPINION DISSIDENTE DE BADAWI PACHA

comprendre dans cette réclamation les dommages visés par la
question I a) ct b) à la fois. Ce représentant a cité à l’appui de
sa thèse plusieurs précédents, mais à la vérité aucun d’eux n'est
probant.

Le représentant du Royaume- -Uni estime, par contre, que le
lien de service, par opposition à celui de la nationalité, n’investit
l'État que du droit de présenter une réclamation internationale
pour le dommage que l’État subit directement, à savoir le dommage
visé par la question I a}, et c'est précisément l'insuffisance de ce
fondement pour justifier la réclamation des réparations du dom-
mage visé par la question I b) qui a motivé la recherche d’un autre
fondement. Il a cru trouver ce fondement dans l’article 100, que
la Cour a estimé ne pouvoir retenir.

Si je me suis attardé à la recherche des tenants et aboutissants
de cette obligation de protection dans les thèses des représentants
des gouvernements et du Secrétaire général, la raison en est que
la Cour elle-même l’a adoptée en la présupposant tout d’abord.
Puis, partant du fait qu’elle se trouve en présence d’une situation
nouvelle et que la Charte ne dispose pas expressément que l’Organi-
sation a qualité pour comprendre dans sa demande de réparation
les dommages causés à la victime ou à ses ayants droit, la Cour
invoque un principe de droit international qui aurait été appliqué
par la C. P. J. 1. à l'Organisation internationale du Travail, selon
lequel « l'Organisation doit être considérée comme possédant ces
pouvoirs qui, s'ils ne sont pas expressément énoncés dans la Charte,
sont, par une conséquence nécessaire, conférés à l'Organisation en
tant qu’essentiels à l'exercice des fonctions de celle-ci ».

En application de ce principe, la Cour déclare que, afin d'assurer
l'exercice efficace et indépendant de ses fonctions et pour procurer
à ses agents un appui effectif, l'Organisation doit leur fournir une
protection appropriée, et, après avoir affirmé qu’il est essentiel que
l'agent puisse compter sur cette protection et qu'il n'ait pas besoin
de compter sur une autre protection {particulièrement son propre
État), la Cour conclut qu’il est évident que la qualité de l'Organisa-
tion pour exercer, dans une certaine mesure, une protection fonction-
nelle de ses agents est nécessairement impliquée par la Charte.

Comme cette mesure n’est pas déterminée, la Cour adopte la
construction juridique énoncée par la Cour permanente relativement
à la réclamation par un Etat des réparations dues à son ressortissant
et affirme qu’« en demandant une réparation fondée sur un préjudice
subi par son agent, l'Organisation ne représente pas cet agent. Elle
affirme son propre droit, le droit de garantir le respect des engage-
ments contractés envers l'Organisation. »

C'est cette conclusion que je regrette de ne pouvoir accepter.

43
214 OPINION DISSIDENTE DE BADAWI PACHA

Tout d’abord, je ne pense pas que l’Avis n° 13 de la C. P. J. I.
relatif à la compétence de l'Organisation internationale du Travail
énonce le principe proclamé par la Cour comme un principe de droit
international d'une manière aussi catégorique et absolue. La Cour
permanente avant été appelée à donner son avis sur la question de
savoir si une mesure déterminée, recommandée par cette Organisa-
tion, rentrait ou non dans sa compétence, a été amenée à constater
que « les fins dont la réalisation est confiée à l'Organisation inter-
nationale du Travail sont énoncées en termes si généraux qu'on ne
pouvait guère user d’un langage plus compréhensif », et que, «si
sa compétence était très étendue, lorsqu'il s’agit d'étudier et de
discuter des questions de travail et de formuler des propositions
par contre la compétence de cette Organisation est presque
entièrement limitée à cette forme d'activité auxiliaire ». Elle conclut
dans les termes suivants :

« L'examen des dispositions du Traité montre que l'intention
bien nette des Hautes Parties contractantes était de conférer à
l'Organisation internationale du Travail des pouvoirs très étendus
pour collaborer avec elles au sujet des mesures à prendre en vue
d’assurer un régime de travail humain et la protection des travail-
leurs salariés. On ne saurait concevoir que leur but eût été d’em-
pêcher l'Organisation internationale du Travail d'élaborer et de
proposer des mesures essentielles à la réalisation de cette fin.
L'Organisation, cependant, s’en trouverait empéchée si elle n'avait
pas compétence pour proposer, afin de protéger les travailleurs
Salariés, une réglementation qui, pour atteindre son but, devrait
nécessairement s'appliquer dans une certaine mesure au travail
des patrons. »

Cet avis n’a donc aucune portée générale de principe. Il ‘ne
fait qu'interpreter l'intention des parties quant à la partie XIII du
Traité de Versailles à la lumière de la généralité des termes qui y
sont employés.

En admettant même que le principe proclamé par la Cour soit
une règle d'interprétation judiciaire et non une recommandation
de politique législative, il resterait à établir que la protection
appropriée que l'Organisation doit fournir à son agent est précisément
le droit de réclamer la réparation qui lui est due. Ce droit n'est
évidemment pas l’unique mode d’une protection appropriée. Nous
savons d'autre part que la protection par un Etat de son ressortis-
sant n’a pu se traduire par un droit de cette nature par la simple
notion de protection, mais grâce au concours supplémentaire d’une
construction juridique ingénieuse qui, se basant sur la nationalité,
a pu identifier l'État avec son ressortissant, et considérer que la
réparation due à ce dernier constitue la mesure de la réparation
due à l’État. C’est pourquoi la Cour a dû établir un chaînon entre
la nécessité de la protection et le droit de réclamer la réparation
due à l'agent, à savoir la qualité pour exercer dans une certaine
mesure une protection fonctionnelle, et l'obligation de réparer
« dans une forme adéquate ».
215 OPINION DISSIDENTE DE BADAWI PACHA

Mais la transposition par la Cour (p. 184) des termes employés par
la Cour permanente pour l'État et son national à l'Organisation et
ses agents, n’est qu’une pure affirmation qui n’a été nullement
établie.

Il faut noter, d’autre part, que si l'Organisation doit assurer
cette protection dans les mêmes conditions que celle d’un Etat
pour son ressortissant (et il n’y a aucune raison pour qu’il en soit
autrement), son action contre l’État responsable ne peut naître
qu'après que son agent a épuisé toutes les instances nationales et
qu'il s'est trouvé dans un cas de déni de justice.

Or, dans les conditions d’un agent de |’Organisation des Nations
Unies où celui-ci se trouve lié à l'Organisation par un contrat sous
une forme ou sous une autre, la protection appropriée et, de plus, la
plus efficace, est certainement la réparation quel’ Organisation aurait
a lui accorder, sauf pour elle de la récupérer de l’État responsable.

Des considérations qui précèdent, la seule conclusion qui s’im-
pose est que linterprétation légale ne saurait donner une base
qui s’accorderait avec les principes généraux de droit et qui donne-
rait des solutions acceptables ou satisfaisantes.

Nous avons constaté la diversité des bases proposées par les
gouvernements. La Cour ne les a pas acceptées ou n’en a accepté
qu'une, à savoir celle du manquement à des obligations dont l’objet
est de protéger les agents de l’Organisation des Nations Unies
dans l'exercice de leurs fonctions, obligation qu'elle a, du reste,
présupposée. Mais elle a dû, pour en tirer la réponse à la question I b),
la compléter par d’autres propositions qu'elle a simplement affirmées
et qu'à mon avis elle n'a pas établies. Il est, dès lors, inévi-
table que les solutions qu’une base aussi abstraite et générale que
celle de la protection fonctionnelle adoptée par la Cour peut donner,
seraient les plus extrêmes. C’est ainsi que la Cour estime que l’Orga-
nisation des Nations Unies a qualité pour présenter une réclamation
internationale pour les réparations dues à tout agent (dans le sens
le plus large), contre un Etat Membre de l'Organisation ou non
membre. En ce qui concerne ce dernier cas, on peut toutefois se
demander dans quelles conditions peut naître l'obligation de pro-
téger l'agent, que la Cour estime présupposée dans la demande
d'avis. L'Organisation a même qualité pour présenter une récla-
mation à l’État national de la victime, lui-même.

En fait, on ne saurait éviter cette diversité de bases ou la contra-
diction des solutions qui en résultent, dès lors qu'on transpose
une règle du cadre où elle s’est formée dans un autre cadre où, les
dimensions n'étant pas les mêmes, elle ne peut s’accommoder
avec l’aisance ancienne. A tout prendre, la nouvelle construction
serait nécessairement artificielle et ne peut, malgré la meilleure
volonté, satisfaire entièrement aux besoins nouveaux.

Ce qu'il faut, c’est créer des règles à leur mesure. Une étude
spéciale de la question révélerait sans doute toutes les circons-
tances de fait et la multiplicité des cas où la question peut se

45
216 OPINION DISSIDENTE DE BADAWI PACHA

présenter, et la solution pratique qu’il convient de donner à ces
divers cas dans les éventualités différentes. Sur ces données, on
peut échafauder une construction juridique compatible avec ces
solutions.

Il importe peu que Vinterprétation des régles en vigueur en
droit international s’accorde ou non avec ces solutions, dés lors
que le vœu unanime de l’Assemblée générale est d’assurer une
protection maximum aux agents de l'Organisation des Nations
Unies dans le sens le plus large et non seulement aux membres du
Secrétariat.

La Cour, dont la fonction est de dire le droit et de le dire dans
Vétat où il a évolué, ne saurait, en tout cas, en présence de situ-
ations et de contingences nouvelles de nature complexe et variée,
admettre que les régles simples et homogénes qu’on a coutume de
considérer comme le droit international en vigueur, soient l’expres-
sion juridique appropriée de ces situations et contingences.

D'après les règles en vigueur, Organisation des Nations Unies
a qualité pour présenter des réclamations internationales, lorsqu'un
de ses agents (dans le sens large) a subi un dommage dans l'exercice
de ses fonctions, pour le dommage visé à la question I a). Ce dom-
mage peut bien comprendre le dommage subi par la victime pour
autant que ce dommage aura été prévu dans le contrat de service.
Mais rien n'exclut la possibilité pour des agents temporaires,
médiateurs ou membres de commission, toutes les fois ‘que la nature
de leurs fonctions ou missions les oblige à s'exposer à à des dangers
dans les territoires des États où ils auraient à exercer ces fonctions
ou à accomplir ces missions, de passer des contrats, pour les répara-
tions qui leur seraient dues dans l'éventualité d’un dommage subi
dans l'exercice de leurs fonctions.

Cette forme de réparation sera pour les intéressés plus directe,
plus efficace et plus immédiate que tout droit de réclamation
internationale qui viendrait à être reconnu à l'Organisation des
Nations Unies de leur chef.

Ma réponse est donc oui pour la première question a) et non pour
la première question b).

Vu la réponse à la question I a), la deuxième question ne se
pose pas.

(Signé) BADAWI PACHA.

40 a to
